Order entered September 11, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00791-CV

                              CITY OF DALLAS, Appellant

                                            V.

                     THE DALLAS MORNING NEWS, L.P., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-06-06607-J

                                         ORDER
       The Court has before it appellee’s August 30, 2013 unopposed motion for extension of

time to file appellee’s brief. The Court GRANTS the motion and ORDERS appellee to file its

brief by October 11, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE